Citation Nr: 0104957	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


REMAND

This appeal arises out of the veteran's claim that he 
currently has bilateral hearing loss and tinnitus, as a 
result of his combat service in Vietnam.  The Board notes 
that the veteran had active military service from July 1967 
to July 1969, and according to his DD Form 214, he was 
awarded the Combat Infantryman's Badge, thus reflecting 
combat service.  

The only service medical record presently in the veteran's 
claims folder is his service separation examination report, 
which is negative for any evidence of hearing loss.  It is 
not clear why the remainder of the veteran's service medical 
records are not in the file, and the Board finds that the RO 
should make another attempt to locate such records.  

A July 1999 private medical statement from Larry D. McIntire, 
D.O., contains an impression of high frequency sensorineural 
hearing loss.  Dr. McIntire made reference to "a copy" of 
the veteran's "hearing testing," but that report is not in 
the veteran's claims file.  Dr. McIntire also indicated that 
the veteran presently had tinnitus.  He noted that the 
veteran reported in-service exposure to "considerable blast 
sounds from gunshot exposure" during active military 
service.  However, the doctor did not comment on whether the 
veteran's current hearing loss and tinnitus was related to 
this acoustic trauma in service.  As noted above, the 
veteran's service discharge record confirms that he was 
involved in combat during his active military service.  Thus, 
a medical opinion on this point would be helpful to the 
Board.  

The need for additional development in this appeal is further 
supported by a significant change in the law pertaining to 
veteran's benefits, which took place during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed in to law, which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA affects 
claims pending on or filed after the date of enactment (as 
well as certain claims, which were finally denied during the 
period from July 14, 1999 to November 9, 2000).  This law 
eliminates the concept of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence required 
to substantiate a claim.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should make further attempts 
to locate the veteran's service medical 
records.  As set forth in the Veterans 
Claims Assistance Act of 2000, the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the RO's attempts to locate 
his service medical records from his 
active duty service, as well as any 
further action to be taken.

2.  The veteran should be requested to 
identify the names and addresses of all 
medical providers, both VA and private, 
that have treated him for hearing loss 
and/or tinnitus, and whose records have 
not yet been associated with the claims 
file.  If the veteran identifies any 
outstanding relevant treatment records, 
the RO should obtain and associate those 
records with the claims file.  

3.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss and tinnitus that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claim file.  If the 
veteran is diagnosed with a hearing loss 
and/or tinnitus, the examiner is 
requested to offer an opinion regarding 
whether hearing loss and/or tinnitus is 
causally or etiologically related to 
acoustic trauma the veteran was 
reportedly exposed to during active 
service.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


